IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BETH ANNE F. WEBER                         : No. 291 WAL 2019
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
MARK D. WEBER                              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
MICHAEL WEBER                              :
                                           :
                                           :
PETITION OF: MICHAEL WEBER                 :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of March, 2020, the Petition for Allowance of Appeal is

DENIED.